The employer and its insurance carrier have appealed from an award of compensation in claimant’s favor. The only question involved is that of jurisdiction. The employer was engaged in the wholesale fruit and produce business and claimant was employed by it as a handyman and as a fruit handler. On June 4, 1938, while claimant was pushing a hand truck loaded with ice up a gangplank which led from a pier in the North river, New York city, in the navigable waters of the United States, to a car float owned by the Pennsylvania Railroad Company, stationed alongside the pier, he slipped and fell on the deck of the float and received the injuries for which the award was made. The injury occurred in navigable waters while claimant was performing maritime *967services and the State Industrial Board had no jurisdiction of the claim. (Matter of Reinhardt v. Newport Flying Service Corp., 232 N. Y. 115; Butler v. Robins Dry Dock & Repair Co., 240 id. 23; The Admiral Peoples, 295 U. S. 649; Nogueira v. N. Y., N. H. & H. R. R. Co., 281 id. 128.) Award reversed and claim dismissed, with costs against the State Industrial Board. Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ., concur.